Citation Nr: 1518507	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  04-19 941	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for left eye retinal detachment, to include as secondary to service-connected diabetes mellitus, type II, with oral inflammation, or to service-connected hypertension. 

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for left eye retinal detachment. 

3.  Entitlement to service connection for an enlarged prostate, to include as secondary to service-connected diabetes mellitus, type II, with oral inflammation, or to service-connected hypertension, or as due to in-service water contamination at Camp Lejeune. 

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a stomach disorder, including an ulcer, to include as due to in-service water contamination at Camp Lejeune. 

5.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for penile lesions, to include as due to in-service water contamination at Camp Lejeune. 

6.  Entitlement to an effective date prior to December 20, 2006, for a grant of service connection for posttraumatic stress disorder (PTSD). 

7.  Entitlement to a compensable rating for erectile dysfunction. 

8.  Entitlement to an initial rating higher than 10 percent for iliotibial band syndrome, left lower extremity. 

9.  Entitlement to an initial rating higher than 10 percent for hypertension. 

10.  Entitlement to a higher initial rating for PTSD, rated as 10 percent disabling prior to December 9, 2008 and as 30 percent disabling from December 9, 2008. 

11.  Entitlement to a rating higher than 10 percent for peripheral neuropathy, right upper extremity. 

12.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy, left upper extremity. 

13.  Entitlement to an initial rating higher than 20 percent for diabetes mellitus, type II, with oral inflammation. 

14.  Entitlement to a rating higher than 20 percent for peripheral neuropathy, right lower extremity. 

15.  Entitlement to an initial rating higher than 20 percent for peripheral neuropathy, left lower extremity. 

16.  Entitlement to an effective date prior to December 9, 2008 for a total disability evaluation based on individual unemployability (TDIU). 

17.  Entitlement to special monthly compensation based on loss of use of the right foot. 

18.  Entitlement to special monthly compensation based on loss of use of the left foot. 

19.  Entitlement to special monthly compensation based on the need for regular aid and attendance. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 1967.  

These matters come before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The matter is now handled by the RO in Louisville, Kentucky.   

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

The Veteran testified in support of several of these claims in July 2009 before an Acting Veterans Law Judge who is no longer employed by the Board. 

In October 2009, the Board reopened the claim for service connection for an enlarged prostate, and remanded that claim and claims involving service connection for retinal detachment, the petition to reopen a claim of service connection for a stomach disorder, the claims for increased ratings for diabetes mellitus, hypertension, PTSD, left peripheral neuropathy, iliotibial syndrome, TDIU, and the claim for an earlier effective date for the grant of service connection for PTSD. 

Interim records show that the Veteran has appealed numerous other issues confirmed and acknowledged by the Veteran's accredited representative in a September 2013 statement, and later certified for appeal by the RO.  These additional issues are characterized on the title page of this remand.

In August 2014, the Board remanded these claims to schedule a videoconference or travel board hearing for the Veteran.  


REMAND

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was remanded by the Board in August 2014 to schedule a hearing of the Veteran's choice (videoconference or travel board).  See August 2014 Remand.

The Veteran indicated that he wished to have a travel board hearing at the Nashville regional office.  See September 2014 Veteran's statement and January 2015 Representative statement.

Records indicate that a hearing was scheduled for December 2014 and then canceled; however, there is no evidence that the Veteran was notified of the scheduled hearing.  The Veteran's representative indicated in a January 2015 statement that the Veteran still desired to have a hearing.

Because such hearings for the Board are scheduled by the RO, a remand of this matter is required in this case.  See 38 C.F.R. § 20.704 (2014).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate steps to schedule the Veteran for a hearing at the Nashville RO before a Veterans Law Judge at the earliest opportunity, following the usual procedures as set forth in 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.704 (2014).

2.  Notify the Veteran and his representative of the date, time and location of this hearing.  Put a copy of this letter in the claims file.

3.  After the hearing is conducted, or in the event the Veteran withdraws his request for hearing, or fails to appear at the scheduled hearing, the case should be returned to the Board.

4.  The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




